                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

                                                                   )     Chapter 11
 In re:                                                            )
                                                                   )     Case No. 18-50757
 FIRSTENERGY SOLUTIONS CORP., et al.,1                             )     (Jointly Administered)
                                                                   )
                                    Debtors.                       )
                                                                   )     Hon. Judge Alan M. Koschik
                                                                   )

     DEBTORS’ FOURTH MOTION FOR ENTRY OF AN ORDER EXTENDING THE
        EXCLUSIVE PERIODS TO FILE A CHAPTER 11 PLAN AND SOLICIT
     ACCEPTANCES PURSUANT TO SECTION 1121 OF THE BANKRUPTCY CODE

          The above-captioned debtors and debtors in possession (collectively, the “Debtors”) file

 this motion (the “Motion”) for the entry of an order (the “Order”), substantially in the form

 attached hereto as Exhibit A, extending the periods during which the Debtors have the exclusive

 right to (a) file a chapter 11 plan by 91 days, through and including August 12, 2019 (the “Filing

 Exclusive Period”), and (b) solicit votes thereon by 90 days, through and including October 7,

 2019 (the “Solicitation Exclusive Period,” and together with the Filing Exclusive Period, the

 “Exclusive Periods”), without prejudice to the Debtors’ right to seek further extensions to the

 Exclusive Periods. In support of this Motion, the Debtors submit the Declaration of Charles M.

 Moore, Chief Restructuring Officer, in Support of the Debtors’ Fourth Motion for Entry of an

 Order Extending the Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances

 Thereof Pursuant to Section 1121 of the Bankruptcy Code (the “Moore Declaration”). In further

 support of this Motion, the Debtors respectfully state as follows:

 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are: FE Aircraft Leasing Corp. (9245), case no. 18-50759; FirstEnergy Generation, LLC (0561), case no.
 18-50762; FirstEnergy Generation Mansfield Unit 1 Corp. (5914), case no. 18-50763; FirstEnergy Nuclear
 Generation, LLC (6394), case no. 18-50760; FirstEnergy Nuclear Operating Company (1483), case no. 18-50761;
 FirstEnergy Solutions Corp. (0186), and Norton Energy Storage L.L.C. (6928), case no. 18-50764. The Debtors’
 address is: 341 White Pond Dr., Akron, OH 44320.




18-50757-amk        Doc 2512        FILED 04/15/19          ENTERED 04/15/19 16:18:57                 Page 1 of 22
                                  P RELIMINARY S TATEMENT

        1.      On March 31, 2018 (the “Petition Date”), each of the Debtors filed a voluntary

 petition with the United States Bankruptcy Court for the Northern District of Ohio (the “Court”).

 The Debtors’ chapter 11 cases (the “Chapter 11 Cases”) constitute one of the largest and most

 complex operating company chapter 11 filings ever in the Northern District of Ohio.

        2.      As described in further detail below, the Debtors have made significant progress

 in the approximately two months following the entry of the Order Granting a Third Extension of

 the Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances Thereof Pursuant to

 Section 1121 of the Bankruptcy Code [Docket No. 2084] (the “Third Extension Order”). During

 the two months since the entry of the Third Extension Order, the Debtors have been busy with

 multiple work streams, including (a) maintaining their operations; (b) continuing efforts to

 maximize liquidity and improve cash flow; and (c) working on developing and seeking approval

 of a disclosure statement and corresponding plan of reorganization.       Most significantly, as

 outlined in further detail below, the Debtors negotiated, drafted and filed a plan and

 corresponding disclosure statement. At a hearing on April 4, 2019, the Court denied approval of

 the disclosure statement based on the Court’s ruling that certain nonconsensual third-party

 releases contained in the proposed plan were impermissible.       The Court entered the order

 denying approval of the disclosure statement motion on April 11, 2019 [Docket No. 2500].

 Since the Court’s April 4, 2019 ruling, the Debtors have been in active discussions with their

 non-Debtor affiliates and their creditor stakeholders to negotiate revisions to the plan and

 disclosure statement to address the Court’s ruling. The Debtors intend to submit a revised plan

 and disclosure statement as soon as possible.




                                                 2


18-50757-amk     Doc 2512      FILED 04/15/19        ENTERED 04/15/19 16:18:57         Page 2 of 22
        3.      Maintaining Operations. The Debtors focused significant efforts at the start of

 these Chapter 11 Cases on ensuring that the bankruptcy filing did not disrupt the Debtors’

 business operations, including service to their approximately 888,000 retail customers. During

 the two months that followed entry of the Third Extension Order, the Debtors have maintained

 stable operations and engaged in continuing efforts to preserve customer and vendor relations

 and to address operational separation issues. In furtherance of those separation issues, the

 Debtors have worked on the outsourcing of information technology services (“IT Services) and

 human resources services (“HR Services”) necessary for the Debtors’ operations (as described in

 further detail below) and towards the transfer of the Pleasants Power Station (as defined below)

 from non-Debtor Allegheny Energy Supply Company, LLC (“AE Supply”) to the Debtors.

        4.      Maximizing Liquidity and Improving Cash Flow. The Debtors have also focused

 their efforts since the entry of the Third Extension Order on continuing to maximize liquidity for

 the Debtors’ estates and by extension, the Debtors’ creditors. Efforts to continue to increase the

 Debtors’ liquidity have included: (a) the closing of the sale of FG’s natural gas and fuel oil-

 powered plant in Lorain, Ohio (the “West Lorain Plant”); (b) filing omnibus objections to proofs

 of claim; and (c) seeking and obtaining approval to either reject or assume various executory

 contracts and leases.

        5.      Filing and Seeking Approval of a Disclosure Statement and a Plan of

 Reorganization. In the Debtors’ Third Motion for Entry of an Order Extending the Exclusive

 Periods to File a Chapter 11 Plan and Solicit Acceptances Pursuant to Section 1121 of the

 Bankruptcy Code [Docket No. 1967] (the “Third Extension Motion”), the Debtors outlined in

 further detail how they, with the support and input of the Independent Directors and Independent




                                                 3


18-50757-amk     Doc 2512      FILED 04/15/19        ENTERED 04/15/19 16:18:57         Page 3 of 22
 Managers (as defined below)2 were in the process of negotiating a term sheet (the “Term Sheet”)

 and a restructuring support agreement (the “RSA”) with the Debtors’ parties in interest.3 Shortly

 after filing the Third Extension Motion, on January 23, 2019, the Creditor Groups, the

 Committee and the Debtors reached an agreement in principle on the material terms of a plan of

 reorganization, as set forth in the Term Sheet attached to the RSA. As outlined in further detail

 below, the Debtors then worked diligently to prepare and file a plan and disclosure statement,

 effectuating the terms of the RSA and Term Sheet. The Debtors filed the Motion of Debtors for

 Entry of Order (I) Authorizing the Debtors to Enter Into and Perform Under the Restructuring

 Support Agreement and (II) Granting Related Relief [Docket No. 2151] on February 19, 2019.

 The Court orally granted the motion on March 19, 2019.4

         6.       On February 11, 2019, the Debtors filed a proposed chapter 11 plan of

 reorganization (as amended from time to time, the “Plan”) and related disclosure statement (as

 amended from time to time, the “Disclosure Statement”). The Plan incorporates a global,

 integrated resolution of numerous complex inter-Debtor and inter-creditor issues, as well as the

 settlement agreement with the Debtors’ non-Debtor affiliates approved by the Court in

 September 2018. As noted above, in its oral ruling on April 4, 2019, and its subsequent order

 dated April 11, 2019, the Court denied approval of the Disclosure Statement based on the


 2
   Specifically, in November 2016, two independent directors were appointed to the boards of FES and FENOC, and
 on April 9, 2018 a third independent director of FES was appointed (the “Independent Directors”). In August 2018,
 independent managers of FirstEnergy Nuclear Generation, LLC (“NG”) and FirstEnergy Generation, LLC (“FG”),
 respectively, were appointed (the “Independent Managers” and, together with the Independent Directors the
 “Independent Directors and Managers”).
 3
   These parties included: (a) the Official Committee of Unsecured Creditors appointed in these Chapter 11 Cases
 (the “Committee”), (b) an ad hoc group of holders of secured and unsecured notes and pollution control notes issued
 by the Debtors (the “Ad Hoc Noteholder Group; (c) an ad hoc group of holders of certificates issued in connection
 with the Bruce Mansfield sale-leaseback transaction (the “Mansfield Certificateholders Group”); and (d) an ad hoc
 group of creditors holding claims against FirstEnergy Solutions Corp. (“FES”) and FirstEnergy Nuclear Operating
 Company (“FENOC”, the “FES Creditor Group” and, together with the Ad Hoc Noteholder Group and the
 Mansfield Certificateholders Group, the “Creditor Groups”)
 4
   The Debtors anticipate submitting a revised form of order approving the Debtors’ entry into the RSA in the near
 term.

                                                         4


18-50757-amk        Doc 2512        FILED 04/15/19           ENTERED 04/15/19 16:18:57                Page 4 of 22
 Court’s determination that certain nonconsensual third-party releases in favor of the Debtors’

 non-Debtor affiliates were impermissible. The Debtors are working with the other parties to

 amend the Disclosure Statement and Plan in an expeditious fashion and will be seeking approval

 of such amended Disclosure Statement from this Court.

        7.     In short, the Debtors continue to work toward their ultimate goal, a consensual

 plan of reorganization. The Debtors’ continued work on maintaining stable operations and

 maximizing liquidity have facilitated this progress. If granted a further extension, the Debtors

 will be able to use the time to work with the various parties in interest and prepare and file an

 amended disclosure statement and an amended plan of reorganization and seek confirmation of

 the same. Therefore, the Debtors believe a further extension of the Exclusive Periods should be

 granted.

                                  J URISDICTION     AND   V ENUE

        8.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

        9.     Venue of this proceeding is proper in this district pursuant to 28 U.S.C. §§ 1408

 and 1409.

        10.    The bases for the relief requested herein are section 1121(d) of title 11 of the

 United States Code (the “Bankruptcy Code”) and Rule 9006 of the Federal Rules of Bankruptcy

 Procedure (the “Bankruptcy Rules”).

                                       R ELIEF R EQUESTED

        11.    The Debtors seek entry of an Order extending (a) the Filing Exclusive Period by

 91 days through and including August 12, 2019 and (b) the Solicitation Exclusive Period by 90




                                                5


18-50757-amk     Doc 2512     FILED 04/15/19        ENTERED 04/15/19 16:18:57          Page 5 of 22
 days through and including October 7, 2019, without prejudice to the Debtors’ right to seek

 further extensions to the Exclusive Periods.

                                          B ACKGROUND

        12.     The Debtors continue to operate their businesses and manage their property as

 debtors and debtors in possession pursuant to Bankruptcy Code sections 1107(a) and 1108. No

 trustee or examiner has been appointed in these cases. On April 11, 2018, the United States

 Trustee for the Northern District of Ohio (the “U.S. Trustee”) appointed the Committee pursuant

 to Bankruptcy Code section 1102. In addition to the Third Extension Motion, the Debtors filed

 two other motions to extend its exclusive period for filing a chapter 11 plan and disclosure

 statement on June 27, 2018 [Docket No. 850] (the “First Extension Motion”) and October 23,

 2018 [Docket No. 1571] (the “Second Extension Motion”). The Order [Docket No. 988] (the

 “First Extension Order”) granting the First Extension Motion was entered July 18, 2018 and

 extended the Filing Exclusive Period to November 26, 2018 and the Soliciting Exclusive Period

 to January 25, 2019. The Order [Docket No. 1726] (the “Second Extension Order”) was entered

 on November 20, 2018 and extended the Filing Exclusive Period to February 25, 2019 and the

 Soliciting Exclusive Period to April 25, 2019.

        13.     The Third Extension Motion was filed on January 15, 2019. The Third Extension

 Order was entered on February 7, 2019, under which the Filing Exclusive Period was extended

 to May 13, 2019 and the Soliciting Exclusive Period to July 9, 2019, without prejudice to the

 Debtors’ right to seek further extensions.

        14.     A more detailed discussion of the Debtors’ background, including their business

 operations and capital structure, is set forth in the Declaration of Donald R. Schneider, in

 Support of Chapter 11 Petitions and First Day Motions [Docket No. 55].



                                                  6


18-50757-amk     Doc 2512      FILED 04/15/19         ENTERED 04/15/19 16:18:57     Page 6 of 22
               A.      Maintaining Stable Operations

        15.    Customer Relations. Since entry of the Third Extension Order, the Debtors have

 continued to work to preserve customer relations and to ensure stability for their customers

 (“Customers”). As of March of this year, FES served approximately 887,950 Customers in 22

 utility services territories across Illinois, Maryland, Michigan, Ohio, Pennsylvania and New

 Jersey. FES is a party to approximately 1,911 agreements with Customers, representing

 approximately 27 TWh of estimated delivery power and approximately $1.3 billion in estimated

 revenue for the 2019 calendar year. The Debtors have continued to spend time addressing

 Customer concerns and calls since entry of the Third Extension Order.

        16.    IT Services. As part of their ongoing efforts to separate the Debtors’ businesses

 and operations from parent company FirstEnergy Corp. (“FE Corp.”) and other non-Debtor

 affiliates (together with FE Corp., the “FE Non-Debtor Parties”), the Debtors have been working

 on the process of creating an independent IT system and infrastructure separate and apart from

 the IT system maintained by the FE Non-Debtor Parties. As outlined in the Third Extension

 Motion, on November 20, 2018, the Debtors filed a motion seeking authority to enter into and

 perform under a separation agreement (the “IT Separation Agreement”) [Docket No. 1740].

 Specifically, the IT Separation Agreement provides for the terms and conditions of an

 information technology separation and set up the Debtors to enter into an IT managed services

 contract between FES and DXC Technology Services LLC (“DXC” and the “DXC Contract”).

 The Bankruptcy Court entered an order approving the IT Separation Agreement on December

 11, 2018 (the “IT Separation Order”) [Docket No. 1817].

        17.    After entry of the IT Separation Order, the Debtors continued negotiations with

 DXC, along with participation from the Committee and the Ad Hoc Noteholders Group. These

 negotiations took place over a span of two months and resulted in significant alterations to the
                                                7


18-50757-amk     Doc 2512     FILED 04/15/19        ENTERED 04/15/19 16:18:57        Page 7 of 22
 DXC Contract.5 The Debtors filed the Motion of the Debtors for Entry of an Order Authorizing

 FirstEnergy Solutions Corp. to Enter Into and Perform Under an IT Managed Services Contract

 on January 15, 2019 [Docket No. 1971] and the Court entered a corresponding order approving

 the DXC Contract on March 6, 2019 [Docket No. 2208].

         18.     HR Services.       Historically, the Debtors have also received certain necessary

 corporate and administrative services (the “HR Services”) from non-Debtor FirstEnergy Service

 Corporation pursuant to a services agreement.              As further efforts to separate the Debtors’

 businesses from the FE Non-Debtor Parties, the Debtors entered into a master services agreement

 with ADP, LLC (“ADP”), under which ADP will provide HR Services necessary to enable the

 Debtors to separate from the FE Non-Debtor Parties and operate on an independent basis. On

 March 18, 2019, the Debtors filed the Motion of the Debtors for Entry of an Order Authorizing

 FirstEnergy Solutions Corp. to Enter Into and Perform Under a Human Resources Management

 Services Contract [Docket No. 2327] and on April 10, 2019, the Court entered an order granting

 the motion [Docket No. 2494].

         19.     Pleasants Power Station. As outlined in further detail in the Second Extension

 Motion and the Third Extension Motion, the transfer of the plant located in Willow Island, West

 Virginia (the “Pleasants Power Station”) from AE Supply to the Debtors was a key term of the

 Debtors’ settlement with the FE Non-Debtor Parties and certain other parties (the “Settlement

 Agreement”). Since entry of the Second Extension Order and the Third Extension Order, the

 Debtors have worked to effectuate this term of the Settlement Agreement. Specifically, the

 Debtors’ professionals worked with professionals representing FE Corp., the Ad Hoc Groups and



 5
  The Debtors provide further details on the negotiations and changes in the Supplemental Declaration of Brian
 Smith in Support of the Motion of the Debtors for Entry of an Order Authorizing FirstEnergy Solutions Corp. to
 Enter Into and Perform Under an IT Managed Services Contract [Docket No. 2177].

                                                       8


18-50757-amk       Doc 2512       FILED 04/15/19           ENTERED 04/15/19 16:18:57             Page 8 of 22
 the Committee to negotiate an asset purchase agreement (the “Pleasants APA”) that was

 acceptable to all parties in interest. The Pleasants APA was signed on December 31, 2018.

        20.    In order to effectuate the terms of the Pleasants APA, the Debtors prepared and

 filed the Debtors’ Motion in Furtherance of Settlement Agreement for Entry of an Order (I)

 Authorizing, Nunc Pro Tunc to December 31, 2018, FirstEnergy Generation, LLC’s Entry Into

 and Assumption of the Pleasants Power Station Agreement; (II) Authorizing FirstEnergy

 Generation, LLC’s Entry Into the Disposal Agreement on the Closing Date; (III) Authorizing the

 Debtors’ Performance Under Such Agreements; (IV) Authorizing the Transfer of the Pleasants

 Power Station to the Debtors and (V) Granting Related Relief (the “Pleasants Motion”) [Docket

 No. 2052] on February 1, 2019. Following a hearing on the Pleasants Motion, the Court enter an

 order granting the relief sought in the Pleasants Motion on March 7, 2019 [Docket No. 2217].

        21.    Vendor Relations. Maintaining relations with vendors is crucial to the Debtors’

 ability to obtain essential goods and services necessary to continue operating their businesses,

 including: (a) vendors that provide goods and services during planned maintenance outages;

 (b) vendors that provide services and related goods that are highly specialized and/or closely

 integrated with the Debtors’ business operations and customer relationships; (c) sole source or

 geographically limited providers of critical goods; (d) vendors that provide goods and services

 related to regulatory compliance obligations; and (e) vendors that provide goods and services

 related to the Debtors’ nuclear power plants (each a “Critical Vendor”). This also allows the

 Debtors to ensure continued compliance with all applicable state and federal laws and

 regulations. The Debtors have continued to work with Critical Vendors since the entry of the

 Third Extension Order, including through the execution of new vendor agreements.




                                                9


18-50757-amk     Doc 2512     FILED 04/15/19        ENTERED 04/15/19 16:18:57        Page 9 of 22
         22.     Since the Petition Date, the Debtors have maintained a matrix summarizing: (a)

  the name of each Critical Vendor that receives a payment (or payments) under the Critical

  Vendors Order (as defined below); (b) the total amount paid to each Critical Vendor; and (c) the

  nature of the goods and/or services provided by each Critical Vendor to whom a payment is

  made (the “Critical Vendor Summary”).         The Debtors have provided the Critical Vendor

  Summary to the U.S. Trustee, counsel to the Committee and counsel to the Ad Hoc Groups. The

  Debtors have also provided the U.S. Trustee, counsel to the Ad Hoc Groups and counsel to the

  Committee with a summary each calendar month of all payments made on account of the Final

  Order Authorizing the Debtors to (A) Grant Administrative Expense Priority to all Undisputed

  Obligations for Goods and Services Ordered Prepetition and Delivered Postpetition and Satisfy

  Such Obligations in the Ordinary Course of Business and (B) Pay Prepetition Claims of

  Shippers, Warehousemen, and Materialmen [Docket No. 486] (the “Critical Vendors Order”).

                 B.     Maximizing Liquidity and Improving Cash Flow

         23.     Since entry of the Third Extension Order, the Debtors have continued to take

  steps to maximize their liquidity and improve cash flow for the benefit of the Debtors’ estates

  and, by extension, the Debtors’ creditors. Efforts to do this have included: (a) the closing of the

  sale of the West Lorain Plant; (b) filing omnibus objections to proofs of claim; and (c) seeking

  and obtaining approval to either reject or assume various executory contracts and leases.

         24.     Sale of the West Lorain Plant. As outlined in further detail in the Second

  Extension Motion and the Third Extension Motion, the Debtors have worked diligently for

  months towards the sale of the West Lorain Plant. Specifically, on November 20, 2018, the

  Debtors filed the Motion of FirstEnergy Generation, LLC Pursuant to 11 U.S.C. §§ 105, 363 and

  503 and Fed. R. Bankr. P. 2002, 6004 and 6006 for Entry of (I) Order Approving (A) Bid

  Procedures, (B) Procedures for Assumption and Assignment of Certain Executory Contracts and
                                                  10


18-50757-amk      Doc 2512     FILED 04/15/19       ENTERED 04/15/19 16:18:57           Page 10 of 22
  Related Notices, (C) Notice of Auction and Sale Hearing, and (D) Related Relief and (II) Order

  (A) Approving the Sale of the FirstEnergy Generation LLC’s West Lorain Assets Free and Clear

  of Liens, Assumption and Assignment of Certain Executory Contracts and Related Cure Amounts

  and (C) Granting Related Relief [Docket No. 1730] (the “West Lorain Sale Motion”). On

  January 25, 2019, the Court entered an order approving the sale of the West Lorain Plant [Docket

  No. 2018] to Vermillion Power, LLC, which had served as the stalking horse purchaser under the

  procedures in the West Lorain Sale Motion. The sale of the West Lorain Plant closed on March

  29, 2019.

          25.     Omnibus Objections to Proofs of Claim. As outlined in further detail in the

  Second Extension Motion, on August 22, 2018, the Court entered an order establishing October

  15, 2018 as the bar date for filing proofs of claim for nongovernmental units, as well as for filing

  proofs of claim for governmental units and further establishing deadlines for filing proofs of

  claim by claimants affected by any amendments to the Debtors’ schedules and for damages

  resulting from the rejection of any executory contract or unexpired lease of the Debtors. More

  than 1000 proofs of claim have been filed against the Debtors.                 Since entry of the Third

  Extension Order, the Debtors have continued to address proofs of claim that have been filed,

  including protecting the Debtors’ liquidity by objecting to certain proofs of claim. Specifically,

  since entry of the Third Extension Order, the Debtors have filed additional omnibus objections to

  certain proofs of claim (the “Objections to Proofs of Claim”)6 and the Court has entered

  corresponding orders to several of the Objections to Proofs of Claim.7 The Debtors have also


  6
    See Debtors’ Ninth Omnibus Objection to Certain Proofs of Claim [Docket No. 2096]; Debtors’ Tenth Omnibus
  Objection to Certain Proofs of Claim [Docket No. 2099]; Debtors’ Eleventh Omnibus Objection to Certain Proofs
  of Claim [Docket No. 2102]; Debtors’ Twelfth Omnibus Objection to Certain Proofs of Claim [Docket No. 2235];
  Debtors’ Thirteenth Omnibus Objection to Certain Proofs of Claim [Docket No. 2238]; and Debtors’ Fourteenth
  Omnibus Objection to Certain Proofs of Claim [Docket No. 2241].
  7
    See Order Sustaining Debtors’ Ninth Omnibus Objection to Certain Proofs of Claim [Docket No. 2285]; Order
  Sustaining Debtors’ Tenth Omnibus Objection to Certain Proofs of Claim [Docket No. 2286]; Order Sustaining

                                                       11


18-50757-amk       Doc 2512       FILED 04/15/19         ENTERED 04/15/19 16:18:57               Page 11 of 22
  filed, and the Court has entered orders, approving stipulations outlining settlements the Debtors

  have reached with regards to certain Proofs of Claim.8

          26.      Seeking and Obtaining Approval to Either Reject or Assume Various Executory

  Contracts. Since the entry of the Third Extension Order, the Debtors have continued to analyze

  executory contracts and leases and determine whether these contracts are beneficial or

  burdensome to the Debtors’ estates. As outlined above, in the months since the Third Extension

  Order, the Debtors negotiated and entered into settlement stipulations addressing Proofs of

  Claim, several of which covered the rejection of various executory contracts or leases. The

  Debtors also filed a motion to assume a lease,9 motions extending the time to assume or assign a

  lease10 and a motion to reject an unexpired lease.11


  Debtors’ Eleventh Omnibus Objection to Certain Proofs of Claim [Docket No. 2287]; Order Sustaining Debtors’
  Twelfth Omnibus Objection to Certain Proofs of Claim [Docket No. 2501]; Order Sustaining Debtors’ Thirteenth
  Omnibus Objection to Certain Proofs of Claim [Docket No. 2502]; Order Sustaining Debtors’ Fourteenth Omnibus
  Objection to Certain Proofs of Claim [Docket No. 2490].
  8
     See Stipulated Order [Docket No. 2187]; Order Granting Motion of Debtors to Approve Stipulation Among the
  Debtors, Commerzbank AG and HSBC Bank plc Regarding Claims Associated with Certain Nuclear Fuel Supply
  Agreements [Docket No. 2209]; Motion of Debtors to Approve Stipulation Among the Debtors, URENCO
  Enrichment Company, Ltd. and Certain of its Affiliates Regarding Claims Associated with (I) Certain Nuclear
  Enrichment Agreements and (II) Certain Sale Purchase Agreements [Docket No. 2291]; Order Granting Motion of
  Debtors to Approve Stipulation Among the Debtors, URENCO Enrichment Company, Ltd. and Certain of Its
  Affiliates Regarding Claims Associated With (I) Certain Nuclear Uranium Enrichment Agreements and (II) Certain
  Sale Purchase Agreements [Docket No. 2492]; Motion of Debtors to Approve Stipulation Among the Debtors and
  ITOCHU International Inc. Regarding Claims Associated With That Certain Uranium Concentrates Sales
  Agreement [Docket No. 2293]; Order Granting Motion of Debtors to Approve Stipulation Among the Debtors and
  ITOCHU International Inc. Regarding Claims Associated With That Certain Uranium Concentrates Sales
  Agreement [Docket No. 2493]; and Motion of Debtors to Approve Stipulation Among FirstEnergy Nuclear
  Operating Company and Traxys North America, LLC Regarding Claims Associated With That Certain Uranium
  Concentrates Sales Agreement [Docket No. 2441].
  9
     See Motion of the Debtors for Entry of an Order Authorizing FirstEnergy Generation, LLC to Assume a
  Submerged Land Lease [Docket No. 2336]; and Order Authorizing FirstEnergy Generation, LLC to Assume a
  Submerged Land Lease [Docket No. 2495].
  10
     See Motion of Debtors to Approve Second Stipulation by and Between Norton Energy Storage L.L.C. and the City
  of Norton Extending the Time to Assume or Reject Lease [Docket No. 2277]; Order Granting Motion of Debtors to
  Approve Second Stipulation By and Between Norton Energy Storage LLC and the City of Norton Extending the Time
  to Assume or Reject Lease [Docket No. 2491]; Second Motion of Debtors for Entry of an Order Approving
  Stipulations Extending the Time for the Debtors to Assume or Reject Leases of Non-Residential Real Property
  [Docket No. 2339]; and Order Granting Second Motion of Debtors for Entry of an Order Approving Stipulations
  Extending the Time for the Debtors to Assume or Reject Leases of Non-Residential Real Property [Docket No.
  2496].
  11
      See Motion to Reject Lease or Executory Contract [Docket No. 2145] and Order Authorizing the Debtors to
  Reject an Unexpired Lease [Docket No. 2288].

                                                        12


18-50757-amk       Doc 2512        FILED 04/15/19         ENTERED 04/15/19 16:18:57               Page 12 of 22
                   C.       Developing and Filing a Disclosure Statement and Plan of
                            Reorganization

          27.      Both prior to and throughout these Chapter 11 Cases, the Debtors have worked

  extensively with the Ad Hoc Groups, the Committee and the U.S. Trustee in order to put the

  Debtors on a path towards a successful reorganization. As outlined in the First Extension

  Motion, the Second Extension Motion and the Third Extension Motion, this work has led to the

  Debtors’ entry into various agreements with parties in interest that pave the way towards a plan

  of reorganization supported by the Debtors’ major creditor groups.

          28.      As noted in the First Extension Motion, prior to entry of the First Extension

  Motion, the Debtors worked with the Ad Hoc Groups and with FE Corp. to enter into certain

  Pre-Filing Agreements (the “Pre-Filing Agreements”). The Pre-Filing Agreements provided a

  framework for the Debtors, the Ad Hoc Groups and other parties (including the Committee)12 to

  analyze claims the Debtors and their creditors could have against the FE Non-Debtor Parties and

  a framework to expeditiously determine the value-maximizing path forward for the Debtors’

  businesses.

          29.      As noted in the Second Extension Motion, prior to entry of the Second Extension

  Order, the Debtors were able to successfully negotiate and obtain approval of the Settlement

  Agreement. The Settlement Agreement resolves a material aspect of the Debtors’ restructuring –

  the investigation and potential prosecution of claims and causes of action against the FE Non-

  Debtor Parties. Further, the Settlement Agreement maximizes value for the Debtors’ estates and




  12
     The Committee and Wilmington Savings Fund Society, FSB, solely in its capacity as the indenture trustee for the
  lessor notes issued under six indentures with Mansfield 2007 Trusts A-F and its capacity as pass through trustee
  under the pass through trust agreement with FG and FES for the pass through certificate issued in connection with
  the sale-leaseback transaction for Unit 1 of the Bruce Mansfield Plant (“WSFS”), are each a party to the PSA solely
  for the purposes of the stipulation and protocol for issues relating to the Bruce Mansfield Plant (the “Bruce
  Mansfield Plant” and the “Mansfield Issues Protocol”).

                                                          13


18-50757-amk        Doc 2512        FILED 04/15/19          ENTERED 04/15/19 16:18:57                 Page 13 of 22
  establishes the cornerstone on which the Debtors and their stakeholders were able to begin plan

  negotiations and move towards the Debtors’ exit from chapter 11.

             30.     As outlined in the Third Extension Motion, these agreements paved the way for

  the Debtors to negotiate and enter into the Term Sheet and RSA. The Term Sheet and the RSA

  provide a framework of material terms of the Plan in these Chapter 11 Cases. The Debtors’

  boards of directors, upon the advice and recommendation of the Debtors’ advisors, as well as the

  Independent Directors and Managers, upon the advice and recommendation of their respective

  advisors, concluded that the Plan represents the best path forward for the Debtors, their estates

  and all parties in interest.

             31.     The Plan and Disclosure Statement.     After the Debtors’ entry into the Term

  Sheet and RSA, the Debtors worked diligently to draft the Plan and the corresponding Disclosure

  Statement to reflect the material terms agreed to thereunder. This work included frequent

  communications on the part of the Debtors with parties in interest, including the Committee and

  the Creditor Groups. As part of these efforts, the Debtors have filed four iterations of the Plan13

  and Disclosure Statement14 with the Court.

             32.     During the most recent Exclusive Period, the Debtors have also sought approval

  of the Disclosure Statement. On February 11, 2019, the Debtors filed the motion for approval of

  the Disclosure Statement (the “Disclosure Statement Motion”) [Docket No. 2121]. In response

  to objections received, the Debtors also filed an omnibus reply on March 7, 2019 [Docket No.

  2307]. The Court held an initial hearing on the Disclosure Statement, and approval of the RSA,

  on March 19, 2019. At the end of that hearing, the Court ordered supplemental briefing on the




  13
       See Docket Nos. 2120, 2250, 2310 and 2430.
  14
       See Docket Nos. 2119, 2251, 2313 and 2431.

                                                      14


18-50757-amk          Doc 2512       FILED 04/15/19    ENTERED 04/15/19 16:18:57        Page 14 of 22
  question of whether the inclusion of the FE Non-Debtor Parties’ third-party releases rendered the

  Plan “patently unconfirmable” such that the Disclosure Statement should not be approved.

         33.    The Debtors participated in the supplemental briefing and filed multiple

  supplemental reply briefs in support of the Disclosure Statement Motion [Docket Nos. 2397,

  2422]. The Debtors then prepared for and participated in a hearing on the non-consensual third-

  party releases contained in the Plan on April 2, 2019 and a hearing regarding the Court’s

  decision on April 4, 2019.    As stated above, the Court denied approval of the Disclosure

  Statement.

         34.    As set forth above, the Debtors are in the process of negotiating and revising the

  Plan and Disclosure Statement in accordance with the Court’s ruling on April 4, 2019, with the

  goal of filing a revised Plan and a revised Disclosure Statement which address the Court’s

  concerns with respect to the third-party release provisions in the near term. The Debtors simply

  require additional time to accomplish this goal, given the Court’s recent ruling, which is why

  they are requesting a further extension of the Exclusive Periods. If granted an extension of the

  Exclusive Periods, the Debtors will continue to work diligently towards confirmation of a revised

  Plan and Disclosure Statement and the successful resolution of these Chapter 11 Cases.

                                         BASIS FOR RELIEF

         35.    The Bankruptcy Code vests debtors with the exclusive right to propose a chapter

  11 plan for the first 120 days of a chapter 11 case pursuant to section 1121(b).         Section

  1121(c)(3) further extends the period of exclusivity for an additional 60 days, to an initial

  maximum of 180 days, where the debtor has filed a chapter 11 plan and is soliciting votes on

  such plan. “[T]he point of exclusivity is ‘to promote an environment in which the debtor’s

  business may be rehabilitated and a consensual plan may be negotiated.’” In re Burns & Roe



                                                 15


18-50757-amk     Doc 2512      FILED 04/15/19      ENTERED 04/15/19 16:18:57          Page 15 of 22
  Enters., Inc., No. 00-41610 (RG), 2005 WL 6289213, *4 (D.N.J. Nov. 2, 2005) (quoting H.R.

  Rep. No. 103-835, at 36 (1994), reprinted in 1994 U.S.C.C.A.N. 3340, 3344).

           36.   Section 1121(d) of the Bankruptcy Code permits a court to extend a debtor’s

  exclusivity for cause. Specifically, Bankruptcy Code section 1121(d) provides that, upon the

  debtor’s request made within 120 days after the petition date and “after notice and a hearing, the

  court may for cause…increase the 120-day period or the 180-day period referred to in

  [Bankruptcy Code section 1121].” 11 U.S.C. § 1121(d). Although section 1121(d) does not

  define “cause,” courts have construed the term by examining the underlying legislative history of

  Bankruptcy Code section 1121(d). See, e.g., Official Comm. of Unsecured Creditors v. Elder-

  Beerman Stores, Corp. (In re Elder-Beerman Stores Corp.), No. C-3-97-175, 1997 U.S. Dist.

  Lexis 23785, at *22 & n.11 (S.D. Ohio June 23, 1997); In re Amko Plastics, Inc., 197 B.R. 74, 77

  (Bankr. S.D. Ohio 1996); Gaines v. Perkins (In re Perkins), 71 B.R. 294, 297-98 (W.D. Tenn.

  1987).    Legislative history indicates that, although the term “cause” is not defined by the

  Bankruptcy Code, such term should be viewed flexibly “in order to allow the debtor to reach an

  agreement.” H.R. Rep. 95-595, at 232 (1977), reprinted in 1978 U.S.C.C.A.N. 5963, 6191.

           37.   In determining whether cause exists, courts look to the totality of circumstances in

  each case. See, e.g., First Am. Bank of N.Y. v. Sw. Gloves & Safety Equip., Inc., 64 B.R. 963,

  965 (D. Del. 1986); In re Dow Corning Corp., 208 B.R. 661, 664 (Bankr. E.D. Mich. 1997); In

  re Express One Int’l Inc., 194 B.R. 98, 100-01 (Bankr. E.D. Tex. 1996); In re McLean Indus.,

  Inc., 87 B.R. 830, 834 (Bankr. S.D.N.Y. 1987); In re Nicolet, Inc., 80 B.R. 733, 741-42 (Bankr.

  E.D. Pa. 1987). Specifically, the factors that courts look to in determining whether or not cause

  exists to extend the Exclusive Periods prescribed in Bankruptcy Code section 1121 include: (a)

  the size and complexity of the case; (b) the existence of good-faith progress; (c) the necessity of



                                                  16


18-50757-amk      Doc 2512     FILED 04/15/19       ENTERED 04/15/19 16:18:57           Page 16 of 22
  sufficient time to negotiate and prepare adequate information; (d) whether creditors are

  prejudiced by the extension; (e) whether the debtor is paying its debts as they become due; (f)

  whether the debtor has demonstrated reasonable prospects for filing a viable plan; (g) whether

  the debtor has made progress negotiating with creditors; (h) the length of time a case has been

  pending; (i) whether the debtor is seeking an extension to pressure creditors; and (j) whether or

  not unresolved contingencies exist. See, e.g., In re Crescent Mfg. Co., 122 B.R. 979, 982-83

  (Bankr. N.D. Ohio 1990); In re Serv. Merchandise Co., 256 B.R. 744, 751-54 (Bankr. M.D.

  Tenn. 2000); In re Elder-Beerman Stores Corp, 1997 U.S. Dist. Lexis 23785 at *14, *18, *26; In

  re Grand Traverse Dev, Co. Ltd. P’ship, 147 B.R. 418, 420 (Bankr. W.D. Mich. 1992).

         38.     The Debtors respectfully submit that sufficient cause exists pursuant to section

  1121(d) to extend the Exclusive Periods as provided herein. As discussed below, the Exclusive

  Periods should be extended under these factors.

     A. The Debtors’ Chapter 11 Cases Are Large and Complex

         39.     These Chapter 11 Cases involve multiple Debtor entities that engage in complex

  operations in a number of heavily-regulated businesses. Further, these Chapter 11 Cases are

  among the largest chapter 11 cases ever filed in the Northern District of Ohio. As outlined above

  and in the First Extension Motion, the Second Extension Motion and the Third Extension

  Motion, the Debtors made great strides during the first year of these Chapter 11 Cases. In the

  time since the entry of the Third Extension Order, the Debtors are on the cusp of confirming a

  plan of reorganization.

         40.     In addition, this Court and other courts in this Circuit routinely grant lengthy

  extensions of exclusivity in reorganization cases facing complex issues. See, e.g., In re Phar-

  Mor, Inc., No. 92-41599 (Bankr. N.D. Ohio) (exclusivity ultimately extended for approximately

  three years); In re Revco D.S., Inc., Case Nos. 88-51308-1321, 1305, 1761-1812 and 1820
                                                 17


18-50757-amk     Doc 2512      FILED 04/15/19       ENTERED 04/15/19 16:18:57         Page 17 of 22
  (Bankr. N.D. Ohio) (exclusivity ultimately extended for over two years); In re The Elder-

  Beerman Stores Corp., No. 95-33643 (S.D. Ohio) (exclusivity ultimately extended for

  approximately 22 months); see also In re Energy Future Holdings Corp., No. 14-10979 (CSS)

  (Bankr. D. Del. June 1, 2015) [Docket No. 4634] (granting a third extension for an additional 60

  days, following the first two extensions of a total of 300 days); In re Exide Technologies, No. 13-

  11482 (KJC) (Bankr. D. Del. July 1, 2014) [Docket No. 1959] (granting a second extension of 60

  days, following an initial extension of approximately 235 days).

     B. The Debtors Have Made Good Faith Progress Toward a Chapter 11 Plan of
        Reorganization

         41.     An extension of a debtor’s exclusive periods is justified by progress in the

  resolution of issues facing the debtor’s estate. See, e.g., In re Serv. Merchandise Co., Inc., 256

  B.R. at 753-54; In re Amko Plastics, 197 B.R. at 76; In re McLean Indus., Inc., 87 B.R. at 834-

  35; and In re Texaco, Inc., 76 B.R 322, 327 (Bankr. S.D.N.Y. 1987). In the time since the Third

  Extension Order, the Debtors have continued to maintain operations and maximize liquidity and

  have simultaneously made significant progress towards a plan of reorganization.

         42.     As described above, the Debtors are working towards a value-maximizing

  restructuring that incorporates a global resolution of numerous, complex issues, and need this

  further extension in order to achieve confirmation of a plan of reorganization. In order to reach

  this goal and the successful resolution of these Chapter 11 Cases, the Debtors require a further

  extension of the Exclusive Periods. The Debtors will be able to use this extension to continue to

  work with parties in interest to prepare an amended plan and disclosure statement and seek

  confirmation with the Court of the same.




                                                  18


18-50757-amk      Doc 2512     FILED 04/15/19       ENTERED 04/15/19 16:18:57           Page 18 of 22
     C. An Extension of the Exclusive Periods Is Necessary to Provide Sufficient Time to
        Negotiate and Prepare An Amended Plan and Disclosure Statement

         43.     The Debtors have demonstrated an ability to work productively with parties in

  interest, including the Creditor Groups and the Committee, by executing the Settlement

  Agreement, the Term Sheet and the RSA. The Debtors then worked diligently to implement the

  negotiated terms of the Settlement Agreement, the Term Sheet and the RSA into a plan of

  reorganization. In light of the Court’s recent ruling, the Debtors require additional time to

  address the Court’s concerns and will use the extension of the Exclusive Periods to prepare and

  file an amended plan and disclosure statement.

     D. An Extension of the Exclusive Periods Will Not Prejudice Creditors

         44.     The Debtors are requesting an extension of the Exclusive Periods so that they can

  maintain their focus on working with the Creditor Groups, the Committee, the Debtors’

  Independent Directors and Independent Managers, the Debtors’ non-Debtor affiliates, and other

  significant creditors towards a value-maximizing plan of reorganization. This extension is not

  intended to pressure the Debtors’ creditors but instead is necessary to protect and consider the

  respective interests of the varying creditor and stakeholder constituencies. To the extent feasible

  and necessary, the Debtors will continue to hold and foster productive discussions with these

  parties in interest as they have done to date. These discussions have included, and will continue

  to include, efforts to provide diligence information to certain governmental agencies and non-

  governmental entities who have objected to the Disclosure Statement and have indicated an

  intention to object to confirmation of the Plan, in an effort to lay the groundwork for settlement

  discussions in advance of confirmation. In addition, the Debtors continue to maintain significant

  cash balances that are not expected to decline materially during the extension, so the requested

  extension will not result in a deterioration of value available to their creditors. Accordingly, the


                                                   19


18-50757-amk      Doc 2512      FILED 04/15/19      ENTERED 04/15/19 16:18:57            Page 19 of 22
  relief requested in this Motion is without prejudice to the Debtors’ creditors but will instead

  benefit the Debtors’ estates, their creditors and all other key stakeholders.

     E. The Debtors Are Paying Their Bills as They Come Due

         45.     Since the Petition Date, the Debtors have paid all their debts as they have come

  due postpetition in the ordinary course of business.

     F. This is The Debtors’ Fourth Extension Request

         46.     While the Chapter 11 Cases are not in their infancy, the Debtors’ request for an

  additional extension of the Exclusive Periods is only the Debtors’ fourth request for such

  extension, and the Debtors request only an additional 91 and 90 days. As outlined above, the

  Debtors have demonstrated significant progress and continue to work diligently towards a plan

  of reorganization. The Debtors are doing everything that they should be doing as chapter 11

  debtors in possession to facilitate a successful conclusion to these Chapter 11 Cases and should

  be granted an extension.

     G. The Debtors Are Continuing to Address Open Contingencies

         47.     The Debtors have worked diligently towards a successful reorganization by

  simultaneously engaging in productive negotiations with various parties in interest, maintaining

  operations and working to increase liquidity.          Through these efforts, the Debtors have

  successfully positioned themselves to engage in productive negotiations with such parties in

  interest on creating a value-maximizing plan of reorganization. Accordingly, the Exclusive

  Periods should be extended. The requested extension will not prejudice the legitimate interests

  of the Debtors’ creditors and will afford the Debtors a meaningful opportunity to pursue a plan of

  reorganization.




                                                   20


18-50757-amk        Doc 2512    FILED 04/15/19       ENTERED 04/15/19 16:18:57         Page 20 of 22
                                               NOTICE

           48.   Notice of this Motion has been served on each party or entity on the General

  Service List (as defined in the Amended Order, Pursuant to Sections 102 and 105(a) of the

  Bankruptcy Code and Bankruptcy Rules 2002, 4001, 6007, 7016, 9013 and 9014 and Local

  Bankruptcy Rules Establishing: (I) Omnibus Hearing Dates; and (II) Certain Case Management

  Procedures [Docket No. 280]). The Debtors submit that, in light of the nature of the relief

  requested, no other or further notice need be given.

                                        NO PRIOR REQUEST

           49.   No prior request for the relief sought in this Motion has been made to this or any

  court.

           WHEREFORE, the Debtors respectfully request that the Court (a) enter the Order

  substantially in the form attached hereto as Exhibit A and (b) grant such other and further relief

  as the Court may deem proper.



                            [Remainder of page intentionally left blank.]




                                                  21


18-50757-amk      Doc 2512     FILED 04/15/19       ENTERED 04/15/19 16:18:57          Page 21 of 22
  Dated:   April 15, 2019             Respectfully submitted,

                                      /s/ Kate M. Bradley
                                      BROUSE MCDOWELL LPA
                                      Marc B. Merklin (0018195)
                                      Kate M. Bradley (0074206)
                                      Bridget A. Franklin (0083987)
                                      388 South Main Street, Suite 500
                                      Akron, OH 44311-4407
                                      Telephone: (330) 535-5711
                                      Facsimile: (330) 253-8601
                                      mmerklin@brouse.com
                                      kbradley@brouse.com
                                      bfranklin@brouse.com

                                       - and -

                                      AKIN GUMP STRAUSS HAUER & FELD LLP
                                      Ira Dizengoff (admitted pro hac vice)
                                      Lisa Beckerman (admitted pro hac vice)
                                      Brad Kahn (admitted pro hac vice)
                                      One Bryant Park
                                      New York, New York 10036
                                      Telephone: (212) 872-1000
                                      Facsimile: (212) 872-1002
                                      idizengoff@akingump.com
                                      lbeckerman@akingump.com
                                      bkahn@akingump.com

                                             - and -

                                      Scott Alberino (admitted pro hac vice)
                                      Kate Doorley (admitted pro hac vice)
                                      1333 New Hampshire Avenue, N.W.
                                      Washington, D.C. 20036
                                      Telephone: (202) 887-4000
                                      Facsimile: (202) 887-4288
                                      salberino@akingump.com
                                      kdoorley@akingump.com

                                      Counsel for Debtors and Debtors in Possession




                                             22


18-50757-amk   Doc 2512     FILED 04/15/19    ENTERED 04/15/19 16:18:57        Page 22 of 22
